The plaintiff was injured by the defendant's bus while seated in his parked truck. Error is claimed because of the charge of the court. The court said: "You have heard the medical testimony, which is undisputed by the defendant, as to the conditions resulting to this plaintiff, Mr. Schenerman, as a result of the injuries he suffered in this accident."
The defendant called no medical witnesses but was content to rest upon the cross-examination of the plaintiff's witnesses. From an examination of the whole charge, it is clear that the jury could not have misunderstood the court's meaning that they must weigh and evaluate all the testimony given.
Viewed as a whole, the charge was without error. The judgment will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 14.
For reversal — HEHER, J. 1. *Page 263